 134DECISIONSOF NATIONALLABOR RELATIONS BOARDCoca Cola Bottling Company of LouisvilleandTeamsters Local 783, International Brotherhoodof Teamsters,Chauffeurs,Warehousemen andHelpers of America.Case 9-CA-3626June 28, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND JENKINSOn March 29, 1966, Trial Examiner BoydLeedom issued his Decision in the above-entitledproceeding, finding that Respondent had not en-gaged in any unfair labor practices and recommend-ing that the complaint be dismissed in its entirety,as set forth in his attached Decision. Thereafter, theGeneral Counsel filed exceptions to the Decisionand a supporting brief, to which the Respondentfiled an answering brief.On November 17, 1966, the National LaborRelations Board issued an order remanding the caseto the Trial Examiner for the purpose of furtherhearing and decision. On April 17, 1967, the TrialExaminer issued his Supplemental Decision, againfinding that Respondent had not engaged in any un-fair labor practices and recommending that thecomplaint be dismissed in its entirety, as set forth inthe attached Trial Examiner's Supplemental Deci-sion.Thereafter, the General Counsel filed excep-tions to the Trial Examiner's Supplemental Deci-sion and supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearings and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision and his SupplementalDecision, the exceptions and briefs, and the entirerecord in this case, and hereby adopts the findings,conclusions, and recommendations of the Trial Ex-aminer.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner, and herebyorders that the complaint herein be, and it hereby is,dismissed.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEBOYD LEEDOM, Trial Examiner:This case was tried inLouisville,Kentucky, on November 3, 4, 8, and 9, 1965.The complaint, dated September 8, was issued on anamended charge filed July 6, 1965, by the Union namedin the caption hereof.The complaint alleges that the Union was certified asthe bargaining representative for certain of the Respond-ent's employees, on February It, 1965, and that onJune 17, 1965, the Union and the Respondent havingfailed to reach a collective-bargaining agreement, theUnion engaged in an economic strike; that the Respond-ent interfered with, restrained, and coerced its em-ployees in violation of the National Labor Relations Act,in that one of its supervisors just prior to the strike told agroup of 5 or 6 employees that certain of the employeeswould be discharged if they engaged in a strike; that thesame supervisor solicited striking employees to abandonthe strike and promised wage increases if they wouldreturn to workb^that Respondent unlawfully dischargedsome 39 employees by reason of their participation in thestrike,under the pretext that they were permanentlyreplaced in the employment they had held prior to thestrike; that Respondent violated the Act by refusing tobargain with the Union on stated dates, while the strikewas in progress; that the strike was prolonged by the al-leged unfair labor practices of the Respondent and wasthereby converted from an economic strike into an unfairlabor practice strike.There is no allegation or contention, or any evidence inthe record, that Respondent did not bargain with theUnion, in good faith, from the time of the certification tothe time of the strike, a period of approximately 4 months,or that the strike was anything other than an economicstrike in its inception.Respondent denied that it committed any of the viola-tions alleged in the complaint, and offered in its defense,proof that all of the employees named in the complaint aspersons unlawfully discharged (and still others added tothe list by counsel for the General Counsel during thehearing) had been permanently replaced while on strike;and that numerous ones of said employees had engagedin violence during the strike and picketing activities.Briefs have been filled in behalf of the General Counseland the Respondent. Upon the entire record of evidence,from my observation of the witnesses, and from con-sideration of the briefs, I make the findings of fact andconclusions of law hereinafter set forth, and conclude andrecommend that the complaint, in its entirety, bedismissed.FINDINGSOF FACT AND CONCLUSIONS OF LAWIfind that the allegations of the complaint relative tothe nature and volume of Respondent's business (all ad-mitted by the Respondent in its answer) are true, and thattheRespondent is an employer engaged in commercewithin the meaning of the Act.I find and conclude that the Union is a labor organiza-tion within the meaning of the Act, a fact also admitted bythe Respondent.The Nature of the StrikeAs indicated, the strike when called was an economicstrike. This is conceded by counsel for the General Coun-sel.There is no contrary evidence. I conclude from therecord, for all reasons hereinafter set forth, that the strikewas never converted into an unfair labor practice strike,inasmuch as the General Counsel has failed to prove thatRespondent committed any unfair labor practices.166 NLRB No. 16 COCA COLABOTTLING CO.135Solicitation of Strikers to Return to WorkThe brief of the General Counsel seems to treatRespondent's solicitation of strikers to return to work, inthe effort to keep the business operating, as an indepen-dent violation of Section 8(a)(1) of the Act, separate andapart from the offer that accompanied such solicitation asthere was to pay a wage rate higher than that prevailing atthe time of the strike, and equal to the Company's offer tothe Union in the bargaining session held the night beforethe strike occurred.There was neither a systematic nor a general solicita-tion of striking employees to return by Respondent,although this has little legal significance. The evidencereveals only a few instances in all- solicitation by one su-pervisor or another- of individual strikers. Because theinstances of request for strikers to return were so few, itis hard to generalize as to their character, but in a sensenearly all seem to have been incidental or casual. Onerequest was made when a supervisor, substituting as atruckdriver during the early days of the strike, asked anemployee he recognized as he drove the truck through thepicket line when the employee was going to come back towork.The instances of solicitation which the General Coun-sel argues in the brief are essentially the following: Strik-ing employee Roy C. Ashley called Service ManagerHerman Dettlinger on the telephone, about a month be-fore the strike ended, at his home, and asked if he couldcome back to work. Dettlinger said yes and asked Ashleyif he knew of any other striker he could get to come backtowork. Ashley said he did not. Dettlinger also toldAshley that his wage would be $1.85 an hour, the amountoffered for his classification to the Union the night beforethe strike. This employee's wage at the time of the strikewas $1.64.Another instance involved Sales Manager HarveyMoninger. He telephoned Leroy Milburn, on strike, ad-vised him that he had replaced some men and had reachedthe point in replacement where certain good men wouldeither have to be replaced or return to work. Milburn ad-vised that he would return to work when the strike wassettled and the contract had been signed. A week later hewas replaced. The evidence does not disclose that therewas any mention in this conversation concerning the newrate of pay.Another instance involves Service Manager Dettlingerin a conversation he held on the plant premises the firstday of the strike with a small group of employees. Em-ployee David O. Mann testified that Mr. Dettlinger toldthis group that if they would come back to work theywould be paid at an increased rate, equal to the sum of-fered to the Union the previous night at a bargaining ses-sion.He specified one such increased rate, that is the$1.85 over the old rate of $1.64.Another request was made by Respondent's Advertis-ingManager Ivan E. Weinhart of employee John K.Goodman to return to work, while the latter was on thepicket line.Weinhart handed Goodman a note on whichhe had written a new wage of $2.06 per hour, had com-puted a wage for 40 hours at $108.62, and written in thecomment "compare with $25 picket money." Weinhartsuggested that Goodman think it over and let Weinhartknow if he would return. Within a day or so Goodman ad-visedWeinhart he would have to stay on the picket lineand a day or two after that Goodman received a letterfrom Respondent indicating he had been replaced.Still another instance involves Mr. Dettlinger and strik-ing employee James Simpson. Shortly before the strikeended Mr. Simpson called Dettlinger and asked if hecould return to work. Dettlinger said he could and the em-ployee did. Simpson testified that he recalled nothing hav-ing been said about wages but that he went back to workat an increased rate of $2.10 whereas he had been receiv-ing $1.80 an hour when he went on strike. He alsotestified that he had been in the small group who visitedwithDettlinger on the day the strike began, and thatDettlinger then told Simpson that his wage at the new ratewould be $2.10 an hour if he came back in. He alsotestified that Dettlinger said the Union was striking to geta closed shop and checkoff, that the employees indicatedthey wanted to know more about the strike and asked fora copy of "both contracts." Dettlinger said he would tryto get them, and after an absence of about 10 to 15minutes, returned and said that Mr. Schmidt (the pre-sident of the Company) had said that he was not allowedto give any such information because it would be an un-fair labor practice. The witness' reference to "both con-tracts" must have been a reference to the terms and con-ditions of the Company's offer and the terms and condi-tions of the Union's demands on the night before thestrike was called. These are all of the references to sol-icitation of workers to return to work during the strike,appearing in the brief of the counsel for General Counselunder the subject "Solicitation of strikers to return towork." They also reflect essentially the full body of theevidence on the subject of solicitation of strikers.Respondent's solicitation of striking employees toreturn to work, in the circumstances present here, absenta promise of special benefit or threat of detriment, wouldnot be a violation of the Act. SeeGuyan Machinery Co.,155 NLRB 591;TitanMetal Manufacturing Co., 135NLRB 196; andThe Texas Company,93 NLRB 1358.The General Counsel's contention that solicitation in andof itself constituted a separate violation is thus rejected.The solicitation hereinbefore noted, however, linkedwith the increase in pay, is another matter and presents aproblem.If the evidence here warrants a finding that an "im-passe" had been reached when the new wage rate wentinto effect, and that Respondent had otherwise met thestandards of good-faith bargaining, that is to say, ifRespondent's conduct, apart from the wage increase, didnot undermine or circumvent the Union, then the com-bination of the solicitation of the workers to return towork and the pay increase, would not constitute a viola-tion of the Act.It is not always easy to determine when an "impasse"has been reached in the bargaining process. InEmpireTerminal Warehouse Company,151 NLRB 1359, TrialExaminer George A. Downing held that the Respondenthad not violated Section 8(a)(5) and (1) of the Act by aunilateral change in wages, nothwithstanding his findingthat "there was no impasse on the wage issue." He foundno impasse inasmuch as "further bargaining was plainlycontemplated at the time." The Board, on the other hand,agreeing with the Trial Examiner's conclusion that theRespondent did not violate Section 8(a)(5) and (1) byreducing wages, found an "impasse" from the same factson which the Trial Examiner found no impasse. TheBoard, reviewing the numerous meetings held betweenthe Employer and the Union during which wages werediscussed and from which came the characterization from 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDa union representative that "we had got to the pointwhere we were more or less at a stand still," and notingthat the latest meeting on the subject ended with the un-derstanding that the parties would meet again when the"spiritmoved them," concluded that the Respondent'swillingness to discuss the wage issue in the future"reflected nothing more than a recognition of its continu-ing obligation to meet with the Union."Certain of the facts relating to the state of the bargain-ing at the time Respondent in this matter made the uni-lateral change in wages, correspond to certain of the con-ditions prevailing inEmpire Terminal.Thus it may beconcluded from the facts in the instant case that an "im-passe"had been reached on wages, although there areother circumstances weighing against such conclusion.Without rejecting the possibility that the facts in thiscase warrant a finding that an impasse on wages had beenreached in the bargaining on the night before the strike, Ifind and conclude, on the basis of the rationale hereinafterexplicated and the authority cited, that the unilateralchange in wages made by Respondent, along with suchsolicitation as there was of strikers to return to their jobs,did not violate the Act as alleged.The Supreme Courtsaid inN.L.R.B. v. Crompton-Highland Mills,337 U.S. 217, 224, "We do not here havea unilateral grant of an increase in pay made by an em-ployer after the same proposal has been made by the em-ployer in the course of collective bargaining but has beenleft unaccepted or even rejected in these negotiations.Such a grant might well carry no disparagement of thecollective-bargaining proceedings. Instead of being re-garded as an unfair labor practice, it might be welcomedby the bargaining representative, without prejudice of therest of the negotiations." InCrompton-Highlandthecourt affirmed a Board decision holding that the employerhad engaged in an unfair labor practice, when, withoutconsulting the employees' collective-bargaining represen-tative, it put into effect, for most of its employees whohad been represented in bargaining negotiations, a generalincrease in rates of pay which was substantially greaterthan any that the employer had offered. The SupremeCourt, following the quotation hereinbefore set forth,cited several Board decisions which in the judgment ofthe Court supported, or at least tended to support, theproposition that if the increased wages paid had been of-fered to the bargaining representative of the employees,no violation would have been found.The first such case cited isW.W. Cross & Company,Inc.,77 NLRB 1162. InCrossthe Trial Examiner hadfound that the employer had refused to bargain in goodfaith by reason of a unilateral wage increase granted em-ployees. The Board reversed the Trial Examiner statingthat theUnion "had created, anticipatorily,an impasseon the issue of its wage demands." The Board explained,p. 1165, that "the Union effectively demonstrated to theRespondent that there was no possibility of reaching anagreement on wages through the normal process of col-lective bargaining in the event that the Respondent wasunwilling to grant the Union's demands in full ..." andconcluded that "it thereby made it possible for theRespondent to apply in good faith its policy of granting anominal cost of living increase." The Board also treatedas significant the fact that the Union did not utilize the in-crease as a means of undermining the Union's prestige,assuring "the employees of its continued relations withthe Union by participating promptly, upon the Union'ssubsequent request, in negotiating conferences whichresulted in a collective agreement for a further wage in-crease." From the time of its certification, in the case atbar, Respondent gave full recognition to the Union, urgedthe employees to express their views through their bar-gaining representative (G.C. Exh. 6), increased its offeron three different occasions during the bargaining, re-peatedly advised it had reached the limit of giving (Resp.Exh. 2), and finally reached agreement at the wage in-creases offered just before the strike and made effectivethe day the strike began. I find, though on meagreevidence as there was no contention on the point, that thenew wage rate prevailed throughout the unit.InEmpire Terminal,cited above, the Board did not re-jectTrialExaminerDowning's conclusion that theRespondent did not violate Section 8(a)(5) even in theabsence of an impasse, but rather indicated in a footnoteto the Board decision that it was unnecessary for theBoard to consider such finding in the light of their ownfinding that an impasse had occurred. In his determina-tion that there was no violation of the Act through thewage increase, notwithstanding the absence of an impassein the bargaining, Trial Examiner Downing relied in partonN.L.R.B. v. Katz,369 U.S. 736. He stated thatEmpire Terminalwas not a case of "unilateral action byan employer without prior discussion with the union"which would "amount to a refusal to negotiate" andwould "of necessity obstruct bargaining" (the quoted por-tions being fromKatz,p. 747). Additionally inKatz,theCourt, referring to a unilateral change, said (p. 747) "Itwill often disclose an unwillingness to agree with theunion."Here Respondent agreed. InKatzthe Courtrecognized that in some circumstances, apart from "im-passe," the Board might justify unilateral action.Other Board and court decisions support the proposi-tion that a unilateral change in wages or working condi-tions does not constitute a violation of the Act, if previ-ously discussed with the bargaining represenative, andabsent other independent conduct on the part of the em-ployer that undermines the Union rejects or obstructs thecollective bargaining process. Thus inMontgomery Ward& Co., 39 NLRB 229, 241,the Board, noting that wageincreaseswere put into effect pursuant to a normalmanagement policy, pending negotiations, and thatnegotiations were in "suspension" at the time said "Inthese circumstances the Respondent was under no dutyto withhold normal actions respecting wages pending con-sultation with the Union. This is especially true since thewage question at no time appeared as an issue in any waydeterminativeof the final course of negotiations.Throughout, the negotiations stood at an impasse forreasons unrelated to any question of wages."InTitan Metal,cited above, where the Board affirmedthe Trial Examiner in the finding that the employer's sol-icitation of the strikers to return to work with the pay in-crease did not violate the Act, the Trial Examiner said, p.201, "With the one exception noted above (hourly bonusfor work done between certain dates), none of the letterscontains anything that could be construed as a promise ofbenefit which had not already been offered in the negotia-tions with the Union, and that one exception may havefollowed as a consequence of the terms offered theUnion."InBrasweilMotor Freight Lines, Inc.,141NLRB1154, in which the Board affirmed the finding of Trial Ex-aminer George J. Bott that a unilateral termination ofpremium pay by the employer did not violate Section8(a)(5) of the Act, the Trial Examiner said, p. 1164, "Thepremium pay problem was on the bargaining table since COCA COLA BOTTLING CO.137early in the negotiations.The Respondent notified theUnion of its contemplated change and bargained with theUnion about the subject.... There was no obstructionof the bargaining process by Respondent here."InRaleigh Water HeaterMfg. Co., Inc.,136 NLRB76, a case similar in many respects to the case at bar, theTrial Examiner found as one element of an 8(a)(5) viola-tion, the unilateral increase in pay offered to employeesdischarged for engaging in a slowdown.The Board dis-agreed withthe TrialExaminer as to this aspect of thecase, and all other findings of violation,and dismissed thecomplaint.In its decision the Board said, p. 78, "We alsodisagree with the Trial Examiner's conclusion that theRespondent's unilateral granting of wage increases to cer-tain individuals is evidence of bad-faith bargaining. Asmore fully set forth in the Intermediate Report, by July12 the Respondent had rehired seven of its former em-ployees. Six of these seven were hired at a rate of $1.25per hour. This was higher than the rate these employeeshad received before they were laid off. However it was nomore than$1.25 per hour minimum wage the Respondenthad offered in the course of collective bargaining....Under the circumstances of this case,and especially inview of the absence of other evidence that the Respond-ent acted in bad faith,we find no basis for conclusionthat the Respondent violated the Act." Then follows theBoard's quotation of the language hereinbefore set forthfrom the opinion of the Supreme Court inCrompton-Highland.The Board's footnote 5, appended to its deci-sion inRaleighat the end of the quotation set forth above,may be of special significance.ItcitesN.L.R.B. v.Bradley WashfountainCo.,192 F.2d144, 151(C.A. 7).InBradleyWashfountainthe circuit court denied en-forcement of the Board's decision finding a violation of8(a)(5), based in part at least on a unilateral wage increasegranted employees.The Board's reference to p. 151 ofthe circuit court's opinion with approval seems to be anadoption of several court and Board decisions,and ex-cerpts therefrom,which justify employers'unilateralwage increases in situations quite like that of the instantcase. This citation of the circuit court denial of enforce-ment inBradley Washfountainraises a serious questionas to the precedential value of the Board'sWashfountaindecision,on which the General Counsel relies in the in-stant case.My determination that the combination of Respond-ent's solicitation of the workers to return to work andthe wage increase does not constitute a violation underthe foregoing authority is valid only in the absence ofother independent unlawful conduct on the part ofRespondent,as appears from statements in some of thecases mentioned above. Thus it becomes necessary toconsider the allegations of violation,other than the sol-icitation and unilateral change in wages, as to the effecton this determination.The other allegations undisposedof are(1) that Respondent unlawfully discharged strikingemployees under the pretext of permanently replacingthem; (2) that Respondent refused to bargain about returnof strikers;and (3)that Supervisor Dettlinger threatenedto discharge any employee in his department who went onstrike.Replacement of Striking EmployeesThe original charge herein, filed June 29, 1965, 12 daysafter the strike began, states in general terms that the em-ployer threatened to discharge, or had discharged unlaw-fully, striking Pmployees. No names of employees arementioned. An amended charge filed about a week later,July 6, realleges the unlawful discharge and names nineemployees affected. The complaint names 39 employees,alleging they were unlawfully discharged because of theirunion activity. Proof was offered by the General Counselaffecting some of these, and still other employees notnamed in the complaint.During the course of the strike Respondent sent letters,common in form, to striking employees advising themthat they had been replaced as employees, asking them tobring in company property, and to pick up their finalpaychecks. Such letters, involving 43 different strikingemployees, were admitted in evidence. It is the positionof the General Counsel that all of these employees wereunlawfully discharged in that they were not actually per-manently replaced and that Respondent was engaging ina plan or scheme, in the use of such letters, to discharge,unlawfully, employees who went on strike. While theproof is not precise as to the number of employees in-volved in various aspects of this problem, it appears thatabout 100 employees were striking. At least nine of theemployees named in the complaint as unlawful dischar-gees, did not testify. For this reason, and also by reasonof the nature of the General Counsel's proof that therewas not actual replacement of employees, there is noevidence in the record as to these nine to refute the posi-tive testimony of Respondent's management that all ofthe persons receiving the replacement letter were in factreplaced. The record also reveals that there is no proofthat all of the 30 employees named in the complaint asdischargees, and who did testify, sought reinstatement.These discrepencies in the pleadings and the proof arenot of particular significance in view of the dispositionhereinafter made of the replacement problem.General Counsel obtained and served a subpena on theRespondent requiring the production of company recordsthrough which the General Counsel hoped to provideproof that the employees receiving the replacement let-terswere not in fact permanently replaced. Respondentfiled a motion to revoke the subpena for the reasons (1)that the subpena was not sufficiently descriptive of thematerial desired; (2) that certain information called forrelated to employees not involved in the proceeding; (3)that the material sought did not relate to any matter underinvestigation at the particular time insofar as could beascertained; (4) that the records are confidential; (5) thatthe General Counsel was engaging in a mere fishing ex-pedition and had no independent evidence to support thecomplaint. In support of the motion, counsel for Respond-ent argued, among other things, that the General Coun-sel could not require the employer to come in and vin-dicate his actions before any other evidence has been in-troduced.The motion to revoke the subpena was overruled as thehearing opened, except as it related to supervisory per-sonnel. On this aspect decision was reserved. Respond-ent nevertheless declined to produce the material soughtthrough the subpena, and General Counsel proceeded tointroduce other evidence in support of the complaint,deferring decision as to whether at any point court actionto enforce the subpena would be undertaken. Finally atthe end of the General Counsel's case his decision not toseek enforcement of the subpena was placed in therecord.In General Counsel's brief it is claimed that an in-ference should now be drawn that the company recordssought through the subpena, and not produced byRespondent, would support the allegations of the com- 138DECISIONSOF NATIONALLABOR RELATIONS BOARDplaintthattheemployees alleged to have beendischarged were in fact discharged and not replaced asRespondent's other evidence establishes. Such an in-ference, however, is not deemed warranted. The GeneralCounsel cites no authority for it.The case ofBannon Mills, Inc.,146 NLRB 611, 633,deals with an aspect of the problem, but there it appearsthe Respondent offered no reason for refusing to producethe material, and the relief granted was far short of an in-ference that the allegations of the complaint were true.Here Respondent did not seek to introduce the recordsthat the General Counsel sought, or to offer secondaryevidence grounded on such records.While the full extent of theBannon Millsrule on sub-penas has not been explored in subsequent cases, the ruleas applied there, recognizes only a Trial Examiner's dis-cretionary right to deny a party, subpenaed, use of theevidence in his own case, that he refused to produce forthe opposing party.Inasmuch as the inference the General Counsel urgeswould conflict with positive testimony of the Respondentwhich I credit, to grant the request would be to draw aninference contrary to the facts. Therefore, here, the betterpart of discretion seems to be to deal with Respondent'sfailure to produce according to the generally accepted andrecognized remedy available to the General Coun-sel -proceedings in the United States District Court forenforcement where the validity of Respondent's groundsof refusal would be determined.While production of the material sought through thesubpena might have provided helpful evidence either tosupport or to refute the General Counsel's allegation ofdischarge in this proceeding, such decision will be madeon the evidence actually adduced, apart from the circum-stances relating to the effort to obtain additional evidencethrough the subpena.Lacking company records, the General Counsel soughtto prove by the testimony of some of the employees in-volved, though not all, that from the picket line, or othervantage point, they could see that the particular job theyhad performed in Respondent's operation, prior to thestrike,was not, at the time of their observation, beingdone. Thus several of the employees who worked insidethe building, either at a machine involved in the bottlingprocess, or at some other task such as stacking bottlecrates, testified that on one occasion or more while on thepicket line they looked through windows and saw that themachine involved was not running or that the other workwas not being done. Still other employees, who wereroute drivers, testified that as they stood on the picketline, or followed trucks that came through the picket lineseeking to make deliveries, they failed to see the trucksthey normally drove; and, in the same or other parts ofthe testimony, that the routes they normally served werenot in fact being served as established by the witness'sown visit to the place of business, and there gaining infor-mation that they were not getting Coca-Cola. I find andconclude that this proof is highly lacking in probity on theissue involved. Not only did it not cover all employees,but it does not meet or cover the breadth of the em-ployer's rights in the circumstances. It cannot prepon-derate against the evidence adduced on behalf of Re-spondent (which I credit for the reasons hereinafterstated) that each employee who received the replacementletter was in fact permanently replaced.The questions propounded by the General Counsel,and certain statements made to the record, seem to implythat an employer is restricted as to his motivation inreplacing strikers beyond the proscription against unlaw-ful conduct, that he is bound to replace an employee withone equally skilled or trained, and that in a disruptingstrike situation operations must proceed normally. Thatthis is not so is well established in the Board's fairlyrecent pronouncement inHot Shoppes, Inc.,146 NLRB802. One gains the impression from the General Coun-sel's case that the mere execution of a plan by Respond-ent to send out replacement letters to various employeesin and of itself forshadowed evil, and that from it some in-ference should be drawn that mere notice of replacementof so many employees was in fact a devious way of un-lawfully discharging them. This seems to be the very ideathat the Board affirmatively rejected inHot Shoppes.There the Board said, p. 805, "We construe these casesas holding that the motive for such replacements is im-material, absent evidence of an independent unlawful pur-pose. Therefore, we reject the Trial Examiner's conclu-sion that the plan to replace the economic strikers herewas itself improper and that the strike was converted toan unfair labor practice strike on January 4, by Respond-ent's emplementation of such plan."Here, as inHot Shoppes,there is positive testimony ofreplacement, unrefuted except it be by the inadequatetestimony of some of the employees with respect to theirown observations of their old jobs. This positivetestimony, not subjected to any substantial attack on itscredibility, is supported by the whole sequence of eventsclearly revealed in the record. Confronted with theeconomic strike, after some months of bargaining,Respondent sought to keep its business in operation withthe employees who did not strike, its supervisory force,and as appears from all the facts, with such replacementhelp as it quite naturally and necessarily sought and em-ployed.With some forewarning of the strike, it is not un-likely that preliminary plans were made for replacement.An employer, seeing a. strike in the offing, can take stepsto protect himself and these would include the right to ex-plore sources of available help to replace strikers. Thepattern of replacement throughout the strike forms areasonable pattern for any employer seeking to keep hisstruck business in operation. Thus, on the first day, fouremployees were replaced. One of these was classifiedeither as a mechanic or a mechanic's helper, and two asroute salesmen.On the second day there were sixreplacements, one of whom was a helper, one a filleroperator, one a forklift operator, and one a routesalesman. On the third day there were four additionalreplacements. One was classified as a forklift operatorand three as route salesmen. On the second day follow-ing, June 21, there were seven replacements of varyingclassifications.The other replacements were then scat-tered between June 21 and August 30.The evidence clearly shows that there was great confu-sion in the plant the first few days of the strike. Regulardeliveries on approximately 75 established routes were sodisrupted that on the first day of the strike there were noregular deliveries, and only six trucks left the plant. Thusthe evidence of the striking route salesmen that they hadchecked with their old customers and learned that delive-rieswere not being made regularly, proved nothing notclearly apparent from the inevitable situation growing outof the strike. Such testimony has actually no probativevalue as to whether certain of the striking route salesmenhad been replaced on the first, second, third, or any otherday of the strike. The replacement may have been a newhire or another employee in training as a route salesman.By reason of the activity of the strikers he could not take COCA COLABOTTLING CO.139a truck out on a regularly established delivery route. Theundisputed evidence clearly establishes that during theearly days of the strike when the strikers were subjectingall efforts to deliver goods to great harassment, and someviolence, three employees were required to ride on thetrucks that normally were operated by one routesalesman. It is not only entirely possible but is probablethat on some of the trucks carrying three persons, in theeffort to make safe delivery of the merchandise, therewere the replacements for some of the striking routesalesmen.The evidence clearly establishes further that the scarci-ty of help, particularly in the earliest days of the strike,required continuous transfer of an employee from one jobto another. Furthermore, not any of the jobs involved inthe operation required a high degree of skill, or any skillthat could not be acquired by an apt employee in a rela-tively short time. This is true of the operation of a truckby a route salesman, and the operation of each of themachines involved in the bottling process.Martin Schmidt, president of Respondent, testified hehad advised his subordinates that they could replacestrikers as the need arose, and advise the replaced men ofthe action; and that they advertised for help. He alsotestified "We had a permanent employee before wereplaced anyone"; and before each replacement letterwas mailed. And on cross-examination he swore "I hiredthem to replace a person whose primary function was acertain job and this I hired them for for the primary func-tion of that person."Craig Schmidt, vice president, testified concerning thealleged dischargees. "They were not discharged. Theywere replaced. The employees were told in the so-calledspeech you referred to, we wanted these men to comeback to work, everyone who came back was taken backunless they had been replaced. Now when someone camein and applied for a job and the job was open and weneeded to get the work done, we hired that person. It wasnecessary then to replace someone else, otherwise wewould have a double work force."I credit the foregoing testimony not only because I wasin the main favorably impressed with the manner of thewitnesses, but because what they testified to doing wasprecisely what any practical and capable employer, seek-ing to keep his struck business in operation, would havedone.The positive testimony of Respondent's managementpersonnel that every striking employee who received areplacement letter was actually permanently replaced be-fore the letter went forward, gains plausibility from othercircumstances established by the evidence. Certain of theemployees, deemed by Respondent to be especially capa-ble,were asked to return to work. Thus a need for helpthat the strikers could supply became evident. Whenthese few employees indicated they could not return untilafter the strike, they received replacement letters, quiteclearly indicating that the need was filled from othersources.Not only does this circumstance establishRespondent's need for a certain type help, with replace-ment of an old employee a natural result of his refusal toreturn, but it reveals in the Respondent a total lack of adesire to get rid of-to discharge - all striking employees.This lack of animosity toward the strikers is further sup-ported by the undisputed statement in the record that asof the time of the hearing, at least 75 of the strikers wereback on Respondent's payroll. While there is no apparentreason (and the General Counsel suggests none) whyRespondent's witnesses who testified so positively as toreplacement should be discredited, and I do credit theirtestimony, perhaps the most persuasive proof that thestrikers were replaced is the undeniable fact that the workforce gradually grew until it was nearly back to normal asthe strike came to an end. There is absolutely nothing inthe record to warrant an assumption that the replace-ments were other than permanent.On the basis of the foregoing testimony, and the wholerecord, I find and conclude that the General Counsel hasfailed to prove by a preponderance of the credibleevidence that Respondent unlawfully discharged any ofthe employees to whom it directed replacement letters.SeeAnderson, Clayton & Co.,120 NLRB 1208, 1214.The evidence reveals that in all probility certain of thestriking employees for whom reinstatement is here soughtwould not be entitled to reinstatement by virtue ofviolence committed on the picket line. In this connection,several of the striking employees admitted to pleadingguilty to charges of unlawful conduct. By reason, how-ever, of the disposition hereinbefore made as to the al-legations of unlawful discharge, and the related problemof reinstatement, it is not necessary to deal with the effectof such violence as may have been committed.The Alleged Threat of Service Manager Dettlinger toDischarge Any Employee Who Went on StrikeThe evidence establishes that a few days before thestrike occurred, in a room that served as the headquartersof Service Manager Herman Dettlinger, and where someof the employees in the service department also ate theirlunches, Mr. Dettlinger engaged in a conversation with anuncertain number of his employees, probably five or six.They were talking about the Union and the possibility ofa strike. One of the employees asked, or in some othermanner the question was raised, as to what he would doif all the employees in his department walked out. He ad-mits that he said, "well, I guess I would have to fireeverybody. ..." He then testified that he immediatelycorrected himself and stated that "I guess I would haveto replace them, I couldn't really fire them and droppeditat that." His statement that he immediately retractedthe word "fire" and substituted for it "replace" conformssubstantially to the testimony of one of the employeespresent during the conversation. The only evidence tend-ing to refute Dettlinger's retraction that he would fireeverybody who went on strike, was the testimony of anemployee present that he did not hear the retraction.Ifind that immediately after stating that he would fireall employees who went on strike, Supervisor Dettlingerexplained that what he meant was that he would replaceallwho went on strike because it would be unlawful todischarge strikers. I also find and conclude that the initialstatement, in full context, did not constitute an actualthreat in violation of Section 8(a)(1) of the Act. WhileDettlinger's whole conversation probably effectively con-veyed to the employees present that they were likely tolose their jobs if they went on strike, the statement ac-tually constituted an explanation of an employer's rightsin the situation about which inquiry had been made. Suchan explanation is not regarded as a threat. SeeTitanMetal ManufacturingCo.; and compareHot Shoppes;both cited above. To deal with only the first part of Mr.Dettlinger's statement, that is that he would fire the em-ployees if they went on strike, and to ignore his explana-tion, would be to fail to consider the substance of his com- 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDmunication to the employees he supervised.And com-pareHot Shoppes, p.806, where the Board held it neces-sary to pass on an isolated 8(a)(1) violation found by theTrialExaminer,because the incident would not warranta remedial order even if the finding were valid.The Allegationthat RespondentRefused toBargainAbout Returning the Strikers to WorkInasmuch as I find and conclude that Respondent en-gaged in no unlawful conduct that undermined the Unionor rejected or obstructed the collective-bargainingprocess, independent of, or apart from the solicitation ofstrikers to return at the increased wage previously offeredthe Union, it follows that such solicitation and such in-crease do not constitute a violationof the Act.RECOMMENDED ORDERThe General Counsel sought to establish that Respond-ent violated Section 8(a)(5) in refusing to bargain aboutthe return of strikers to their employment in the bargain-ing sessions of July 13, 29, and 30, 1965, while the strikewas underway.Claiming that the evidence establishesthis allegation,the General Counsel relies in the main onhisExhibit 12. Referring to this exhibit the GeneralCounsel argues in the brief that"Respondent took anunequivocal position that it would not discuss the returnofanystrikers until after a contract was signed."GeneralCounsel also relies on Respondent'sExhibit 2, a resumeofRespondent'sposition throughout the bargaining,reduced to longhand notes and read to the bargainingcommittees at one of late bargaining sessions.GeneralCounsel,in reference to this exhibit at page 4, quotes, asproof of Respondent's refusal to bargain on the return ofstrikers, this sentence"If and when we sign a contract,we will then discuss the return of these men to work."The substance of the sentence quoted from Exhibit 2appears on page 5 thereof,although the exact languageof the quoted sentence does not seem to be in the exhibitanywhere.In full context this is what Respondent saidat the bargaining session,as appears from page 5: "Youhave saidthat all men replaced must be rehired beforeyou can return to work.[Emphasis supplied.]We havetold you before,and we tell you again that we will notmake that a part of the negotiations. [And following is thesubstance of the General Counsel's quote.]If and whenwe sign a contract,we will then sit down and discuss thereturn of these men to work.This wepromise to do assoon as a contract is signed."The record quite clearly reflects that up until the verylast stage of the bargaining when agreement was reached,and the Union yielded on the point,ithad insisted thatRespondent bargain over the return of strikers per-manentlyreplaced.As clearly appears from the quotationset forth above from the Respondent's Exhibit 2, andfrom General Counsel's Exhibit 11, such was the Union'sdemand,and Respondent's refusal to bargain related onlytoreplacedstrikers.There is no evidence in the record in-dicating that there was any controversy between Re-spondent and the Union concerning the return of nonre-placed strikers.The record also establishes,and I find,that disagreement between the Respondent and the Unionas to this aspect of the bargaining related only to the re-turn of strikers who had been permanently replaced, ormore precisely stated,negotiating for those strikers whomay have beenpermanently replaced,and negotiating forthemwhether replaced or not.This of course is not amandatory subject of bargaining,inasmuch as an em-ployer is under no obligation whatever to provide em-ployment for an economic striker who has been per-manently replaced.Therefore no unfair labor practice canbe predicated on an employer's refusal to bargain abouthis return. I find and conclude that the General Counselhas failed to establish the allegations of the complaint asto this aspect of the case.The General Counsel having failed to establish by apreponderance of the evidence that Respondent com-mitted any unfair labor practices, it is recommended thatthe complaint be dismissed in its entirety.TRIAL EXAMINER'S SUPPLEMENTALDECISIONSTATEMENTOF THE CASEBOYD LEEDOM, Trial Examiner: On March 29, 1966,I issued a decision herein,finding that Respondent hadnot engaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint bedismissed in its entirety.On exceptions to the decision,filed by the General Counsel, the National Labor Rela-tions Board entered an order, dated November 17, 1966,remanding the case to me, in order that Respondent be af-forded an opportunity to offer documentary evidence toestablish that replacements had been hired before strikingemployees were terminated.During the original trial counsel for the General Coun-sel introduced 43 letters,common in form,addressed to43 striking employees advising each he was replaced. Inthat trial it was the position of the General Counsel, andstillis,that all of these employees were unlawfullydischarged in that they were not actually permanentlyreplaced when such letters went out from the Respond-ent.At the time of the first trial the Respondent refusedto produce documentary evidence of the replacement ofthe strikers,sought by a subpena issued in behalf of theGeneral Counsel; and Respondent moved that the sub-pena be revoked for stated reasons. The order of revoca-tion sought by Respondent was denied,and counsel forthe General Counsel held in abeyance until the end of thecase the decision whether he would seek postponementand enforcement of the subpena. Finally however thedecision was made not to seek enforcement and to resthis case on the evidence adduced.In the initial decision I found on the positive testimonyof the officers of the Company, and other evidence, thateach striker had actually been permanently replaced whenhis letter of termination was sent to him. In so doing I de-clined to draw an inference,urged by counsel for theGeneral Counsel, based on Respondent's refusal to fur-nish the documentary evidence sought by the subpena,that if such evidence had been produced it would havefailed to support Respondent's position that the strikershad been replaced and not discharged.Ialso found thatthe evidence adduced in behalf of the General Counselthat certain of the employees had not actually been re-placed, lacked sufficient probity to overcome the contraryevidence offered by Respondent. The Board however, onthe record made at the first trial, decided that GeneralCounsel had madea prima faciecase that the strikers hadnot been permanently replaced,even apart from the in-ference that might have been drawn on Respondent's COCA COLA BOTTLING CO.141failure to produce the evidence subpenaed; and on thebasis of this decision remanded the case for the purposehereinbefore stated.FINDINGS AND CONCLUSIONSThe New EvidenceAt the reopened hearing, held in Louisville, Kentucky,on February 14, 1967, Respondent introduced companyrecords, kept in the ordinary course of business, relatingto the employment of its personnel. These are employ-ment histories of employees hired by Respondent duringthe strike and the period when the 43 replacement letterswere sent the strikers, Respondent's Exhibits 1-1through 1-91, showing, in each exhibit, the name and his-tory of an employee hired in the critical period. In addi-tion there was offered and admitted other documentaryevidence, made as the hirings occurred, maintained, andduly authenticated at the hearing, by Loretta Tabler,Respondent's personnel clerk, for the precise and expresspurpose of establishing which employee was hired, andwhen, to replace each of the striking employees to whomthe letters hereinbefore mentioned were mailed. Thedocument is Respondent's Exhibit 3.While counsel for the General Counsel still takes ex-ception to the adequacy of the documents produced bythe Respondent, I find and conclude that this evidence,introduced at the reopened hearing under the Board's re-mand, does establish in and of itself and apart from theearlier evidence on which I had made my first findings,that each striking employee, terminated by Respondentduring the strike, had been permanently replaced by thenewly hired employee whose name is ascertainable inRespondent's Exhibit 3. In making this finding and in ad-mitting Exhibit 3 in evidence, I fully credit the testimonyof Loretta Tabler, who testified that she kept such recordat the express request of counsel for Respondent, madewhen the strike began; and that each employee, replacingeach striker, was hired for permanent employment on thedate indicated, and was so advised when hired. I find andconclude further, that within Respondent's Exhibits 1-1through 1-91, employment records kept in the regularcourse of Respondent's business, there is detailed sup-port showing the history of the employment of eachstriker's replacement.In its order remanding the proceeding to the Trial Ex-aminer the Board said that Respondent had not met itsburden respecting replacements by general testimonialevidence "in view of its unequivocal assertion that it hadin its possession documentary proof in the form of payrollrecords, properly requested by the General Counsel, thatreplacements had been hired before strikers were ter-minated." Counsel for Respondent stated in his brief onthe record of the reopened hearing that Respondent hadnot claimed in the original hearing that it had payrollrecords that would specifically identify the newly hiredemployee to each terminated striker; but had said in thefirst trial "We will agree to furnish the General Counselthe list of all the employees that we have replaced and alist of the names of the new employees that were hired toreplace them and the dates on which this replacementtook effect." I find that Respondent's statement justquoted was made in the original proceeding, though theoffer was a conditional one; and fail to find in such earlierrecord any claim by Respondent that it hadpayrollrecordsto prove "that replacements had been hired be-fore strikers were terminated." The list referred to in thequoted statement is Respondent's Exhibit 3. The histo-ries of employment, Respondent's Exhibits 1-1 through1-91, do not identify the replacement with the strikerreplaced, not even by identity of classification or job.This record reveals and I find that there is no companyrecord kept in the regular course of business that makessuch specific identification.Inasmuch as I have found that the 43 strikers were per-manently replaced, it is not necessary to consider whichof them would not have been entitled to reinstatementbecause of misconduct, if they had been entitled to rein-statement otherwise.RECOMMENDED ORDERBy reason of all of the foregoing, I reaffirm the decisionhereinbefore made that the General Counsel has failed toprove any of the allegations of the complaint and there-fore again recommend that it be dismissed in its entirety.